Citation Nr: 0622800	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1958 to May 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2001.  In January 2003, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The case was remanded for additional 
development in December 2003.


FINDINGS OF FACT

1.  Low back pain with muscle spasms in service were acute 
and transitory, subsiding without residual disability prior 
to separation.  

2.  Current degenerative disc disease with degenerative joint 
disease of the low back was first manifested many years after 
service, and is unrelated to acute low back symptoms shown in 
service.  

3.  Peptic ulcer disease was not shown in service, nor does 
the veteran currently have peptic ulcer disease.  

4.  Peptic ulcer disease shown in 1995 was unrelated to any 
acute gastrointestinal symptoms shown in service.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease with degenerative joint disease 
of the low back was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Peptic ulcer disease was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The notice must:  (1) inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will seek to 
obtain; (3) inform the claimant of the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

This notice must be given prior to the VA's decision on the 
claim and in a form that enables the claimant to understand 
the process and responsibilities.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  While it need not necessarily be 
provided in a single document, complete notice cannot be 
cobbled together from several documents over the course of 
several years.  Id.  Where notice is not provided prior to 
the agency of original jurisdiction's (AOJ's) initial 
adjudication, this timing problem can be cured by VCAA notice 
followed by readjudication of the claim by the AOJ.  Id.  

In a letter dated in July 2001, prior to the rating decision 
on appeal, the veteran was notified of the of the information 
necessary to substantiate service connection claims in 
general, and more specifically of the information he needed 
to provide to substantiate his claim for service connection 
for a back disability.  In a letter dated in January 2004, he 
was notified of the evidence that had been received, of the 
evidence still needed to substantiate his claims for service 
connection for a back disability and peptic ulcer disease, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  Although he was not 
specifically told, in so many words, to submit any evidence 
in his possession that pertained to the claims, he was told 
that it was his responsibility to support the claims with 
appropriate evidence, and the letter as a whole was 
sufficiently detailed as to convey that information.  After 
this notice, the claim was readjudicated and a supplemental 
statement of the case furnished in January 2006.  Although 
the veteran was not provided information regarding the rating 
assigned or effective date of a grant of benefits, the 
failure to provide notice as to these matters is harmless 
error, since there is no monetary award or an effective date 
to be assigned as a result of this decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify 
has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and all potentially 
relevant VA medical records are in the file.  At his hearing, 
the possible existence of any additional evidence was 
discussed in detail, and the record was left open for 60 days 
for the veteran to attempt to locate additional records.  He 
stated that doctors who had treated him during the immediate 
post-service years were deceased, and the records 
unavailable.  The available private medical records he 
identified are on file, as are SSA records.  He was afforded 
VA examinations in 2004.  There is no indication of the 
existence of any relevant evidence which has not been 
obtained.   

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A.  Low Back Disability

The veteran contends that he first injured his back in 
service, while moving a pool table.  He was treated for this 
condition in service, and told that he would have problems 
with his back down the road as a result.  He states that he 
was treated during the first few years after service by 
doctors who are now deceased.

Service medical records show that in June 1958, the veteran 
was seen complaining of back pain in the right paravertebral 
muscles of the lower thoracic area, noted to be not an 
emergency.  In November 1959, the veteran complained of back 
trouble.  On examination, he had paravertebral muscle spasm 
in the high low thoracic-high lumbar area of the back.  
Spasms were noted again the following day.  A week later, he 
reported onset of pain in the lumbar region again that 
morning when lifting a chair.  There were spasms of the right 
and left paravertebral muscles.  

Two days later, he reported no results from treatment.  
Examination was negative except for mild left paravertebral 
muscle spasm.  The impression was back strain.  An X-ray of 
the lumbosacral spine was normal.  He underwent physical 
therapy on two occasions later in the month, after 
examination again showed muscle spasm.  In February 1960, he 
complained of back pain, and there was spasm and pain to 
pressure of the left paraspinal muscles.  The separation 
examination in May 1960 noted no significant illness or 
injury during the term of service and no aggravation of pre-
existing conditions.   

VA and private medical records dated from 1978 to 2004 show 
the veteran's treatment for multiple medical problems.  In 
December 1993, degenerative spine disease was noted.  In 
March 1994, he complained of back pain in the mid-thoracic 
region, which bothered him off and on, but was currently 
worse.  An X-ray of the lumbar spine in June 1994 disclosed 
mild to moderate degenerative disc disease of L4-5 and L5-S1, 
and associated degenerative changes at the thoracolumbar 
junction.  A magnetic resonance imaging (MRI) scan in July 
1996 showed a diffuse disc bulge and degenerative changes at 
the L5-S1 level, with no evidence of a disc herniation or 
significant central canal stenosis from L3-4 through L5-S1.  
Subsequent records show varying assessments as to the 
severity of the back condition.  In a 1996 decision, he was 
granted Social Security Administration (SSA) disability 
benefits based on the primary condition of ischemic heart 
disease, with a back disorder listed as a secondary 
disability.

On a VA examination in April 2004, the veteran reported 
having injured his back in service while lifting a heavy pool 
table.  After service, he said he sustained a compression 
fracture to a thoracic vertebra in a fall in 1963, but he was 
able to return to work in a steel mill 6 months after the 
incident, and said his low back pain was unaffected by the 
incident.  He stated that he was seen by private doctors 
about two years after service, regarding his persistent low 
back pain.  Currently, he complained constant aching low back 
pain, with radiation into the right thigh.  He said he did 
not have flare-ups, although his back pain could be 
aggravated by walking more than one-half hour, sitting two 
hours, pushing a heavily laden wheelbarrow or lifting weights 
heaver than 50 pounds.  On examination, he had an abnormal 
gait.  There was increased intrathoracic kyphosis and mildly 
decreased lumbar lordosis.  There was tenderness to 
percussion over the midline of the thoracic and lumbar spine, 
and mild muscle spasm of the paraspinous muscles of the 
thoracic and lumbar spine.  Range of motion was as follows, 
with the examiner's statement as to normal expected values 
for the veteran in parentheses:  flexion to 80 degrees (80 
degrees); left and right lateral lean, 20 degrees (30 
degrees), extension 10 degrees (20 degrees); and left and 
right rotation 25 degrees (40 degrees), all with complaint of 
pain at the end of motion.  .  

X-rays were taken, and the diagnoses were thoracic spine with 
generalized osteoporosis and associated anterior wedging of 
the mid-thoracic vertebrae causing an increased thoracic 
kyphosis; ancient well-healed compression fracture, mild, of 
the T12 vertebra, without neurologic deficit; and lumbar 
spine with generalized advanced osteoporosis and mild 
degenerative changes at the L5-S1 level.  The examiner 
concluded that the veteran's present spinal conditions were 
consistent with his age, and would be the same as today even 
without the described military injuries.  His complaints of 
pain involving the spine were most likely due to his 
generalized osteoporosis which was of an advanced degree and 
involving the entire thoracolumbar spine.  The mild 
degenerative changes of the L5-S1 levels were those commonly 
seen in the man of his age.  There was no evidence of any 
acute trauma to the spine other than the old mild compression 
fracture of the T12 vertebra, which occurred after his 
discharge from service.  In November 2004, the examiner again 
reviewed the file, and endorsed his previous conclusions.

There is no medical evidence relating the veteran's current 
back disability, or any part thereof, to his in-service 
symptoms.  As a layman, he is not competent to provide a 
nexus between his inservice symptoms and a chronic back 
disability shown many years later.  See, e.g., See Routen, 
supra; Espiritu, supra.  The contemporaneous record does not 
show any complaints of back pain for many years after 
service, and the lapse of many years between the veteran's 
separation from service and the first record of treatment for 
the claimed disorder is itself evidence against the claim.  
See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Further, the medical evidence does not show that the veteran 
himself related the onset to service until after many years 
of treatment.  In view of these factors, the preponderance of 
the evidence is against the claim for service connection for 
a low back disability.  Accordingly, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Peptic ulcer disease

The veteran contends that he was treated for peptic ulcer 
disease in service, after he had been vomiting blood.  He 
said that after service, he continued to experience 
gastrointestinal symptoms, but treated himself with Maalox.  
Eventually, he was hospitalized with severe bleeding ulcers.

Service medical records show that in November 1958, the 
veteran was seen complaining of coughing blood and a sore 
chest.  He had a cough with slight blood streaked sputum, 
present for one week, without gastrointestinal symptoms.  
In February 1960, the veteran complained of coughing up 
blood.  HEENT was negative, and the lungs were clear.  
Examination was essentially negative.  

In March 1960, the veteran said he had been vomiting up 
blood.  He had felt well until noon, but after lunch, had 
abdominal cramps and nausea, and he vomited one time at 9 
p.m.  The vomitus contained several 1-cm diameter bright red 
clots.  He had had constant periumbilical pain as well as 
occasional cramps.  On examination, there was slight 
periumbilical and lower abdominal tenderness, with no 
costovertebral angle tenderness, and the peristalsis was 
hyperactive.  The impression was gastroenteritis.  The 
separation examination in May 1960 noted no significant 
illness or injury during the term of service and no 
aggravation of pre-existing conditions.  

Post-service medical evidence shows that in February 1993, 
the veteran was seen with symptoms thought to be consistent 
with peptic ulcer disease, but an upper gastrointestinal 
series was negative.  However, in July 1995, he was 
hospitalized with hemorrhagic gastritis, hiatal hernia, and 
duodenal ulcer disease.  He was noted to have a known history 
of peptic ulcer disease.  His treatment included medication 
and blood transfusions.  In October 1998, an upper 
gastrointestinal series was normal.  

On a VA examination in April 2004, the veteran said he had 
had peptic ulcer disease for the past 30 years, and had 
required 3 units of blood in 1995, due to bleeding ulcers.  
Currently he had some epigastric pain with dyspepsia.  
Physical examination was normal, and an upper endoscopy with 
biopsy disclosed grade 2 reflux esophagitis with mild chronic 
gastritis and no evidence of H-pylori organisms.  In a 
November 2004 addendum report, the examiner stated that the 
veteran did not have peptic ulcer disease; he had mild 
chronic gastritis with reflux esophagitis, and his current 
findings had no relationship with peptic ulcer disease in 
service.  

There is no medical evidence in opposition to this VA medical 
opinion.  As noted above, the veteran himself is not 
competent to provide evidence as to matters requiring medical 
expertise, such as a connection to inservice symptoms.  See, 
e.g., See Routen, supra; Espiritu, supra.  The inservice 
symptoms were never diagnosed as peptic ulcer disease.  Thus, 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


ORDER

Service connection for a low back disability is denied.

Service connection for peptic ulcer disease is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


